Citation Nr: 1514739	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  09-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The Veteran testified at his June 2012 Travel Board hearing that his service-connected PTSD, and the medication he took to treat it, interfered with his employment.  In this regard, the record reasonably raises a claim for TDIU, which is part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue has been added to the title page.


REMAND

This matter was remanded to the RO in October 2012 to provide the Veteran with a new VA examination and opinion and to request identified medical records.  The RO failed to substantially comply with all of the Board's remand directives, and therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The RO appropriately associated the Veteran's updated VA medical records with his claims file.  In a November 2012 letter, the RO contacted the Veteran and requested he provide contact information and dates of treatment for all healthcare providers who had treated him for PTSD since 2007.  The Veteran did not respond to that letter.  VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds the RO did substantially comply with this remand directive.

The Board's remand directives also mandated that the RO schedule the Veteran for a new VA examination and outlined very specific instructions as to what was to be included in the examiner's report.  The Veteran underwent a new VA examination in January 2013, and the examiner completed the standard disability benefits questionnaire and report of clinical findings.  However, because the examiner failed to follow the Board's explicit instructions regarding the content of the report, and because the RO neglected to review the report to ensure it was in compliance with the Board's instructions, a new VA examination and opinion is required.

The remand directives further obligated the examiner to review the Veteran's claim's file and all records in Virtual VA, to document in the examination report that these were reviewed, and to specify the dates encompassed by the records reviewed.  In responding to what evidence the examiner reviewed, the report simply reads "[t]he patient's medical records were reviewed," and declines to document the specific dates of Virtual VA records reviewed or indicate that the claims file was reviewed.

The examiner was also required to "provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran."  The examiner's cursory report consists of merely checking boxes on the standard PTSD examination report and fails to provide "fully descriptive assessments" of all the Veteran's psychiatric symptoms.  Of particular note, the examiner acknowledged in the report that the Veteran was prescribed medication for depression, yet did not document a depressed mood as one of the Veteran's psychiatric symptoms.  The new report must thoroughly discuss the Veteran's subjective symptoms as documented in the claims file and as relayed to the examiner at the new examination.

Finally, the remand directives compelled the examiner to comment on the "presence or absence" and the "frequency or severity" of the Veteran's PTSD symptoms under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, and to assign a Global Assessment of Functioning (GAF) score, together with an explanation of what that score represented in terms of the Veteran's psychological, social, and occupational functioning.  As noted above, the examiner's perfunctory report did not describe the Veteran's symptoms in detail, and certainly didn't discuss the frequency or severity of any of his symptoms.  Moreover, while the examiner did assign a GAF score, the examiner did not provide an explanation as to what the GAF score actually represented.  The new examination report must contain a thorough discussion of the Veteran's PTSD symptoms and an explanation as to what the assigned GAF score represents.

For these reasons, a remand is required to provide the Veteran with a new VA examination and opinion.  The examination must be conducted by a licensed psychologist other than the psychologists who performed the October 2011 and January 2013 examinations.

Although raised by the record, it would be prejudicial to the Veteran for the Board to consider his entitlement to a TDIU prior to the RO's doing so in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, this issue must be remanded to the RO.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the VCAA duty to notify provisions with respect to his claim of entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2. Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran must be instructed to complete the form, and submit it.

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The Veteran must be afforded the appropriate VA examination, by a psychologist other than the psychologists who performed the January 2013 and October 2011 examinations, to determine the current severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must also specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.

All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms, to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establish and maintain effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.

The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

Additionally, the examiner must comment as to whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected PTSD, from those attributable to any other diagnosed psychiatric disability, to include the Veteran's diagnosed depression.  If it is not medically possible to do so, the examiner must clearly state so, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected psychiatric disability.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim for an evaluation in excess of 30 percent for his service-connected PTSD.  The RO must also adjudicate the Veteran's TDIU claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

